 
Exhibit 10.26
 
December 31, 2016
 
Advanced Environmental Recycling Technologies, Inc.
914 N. Jefferson
Springdale, Arkansas 72764
Attention: Chief Executive Officer
 
Ladies and Gentlemen:
The undersigned, being the holder of all of the issued and outstanding shares of
Series E Convertible Preferred Stock of Advanced Environmental Recycling
Technologies, Inc., a Delaware corporation (the “Company”), hereby acknowledges
that the Company has failed to pay cash interest on both the “Series A Term
Loan” and the “Series B Term Loan” as defined in Section 2.12, (as defined in
that certain Credit Agreement, dated as of March 18, 2011, as amended by that
certain First Amendment to Credit Agreement, dated as of May 23, 2011, and as
further amended by that certain Second Amendment to Credit Agreement, dated as
of October 20, 2011, and as further amended by that certain Third Amendment to
Credit Agreement dated as of November 15, 2012, and as further amended by that
certain Fourth Amendment to Credit Agreement, dated as of October 15, 2015, (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) for the current fiscal year, respectively (collectively,
the “Specified Events of Default”) ending December 31, 2016. The Specified
Events of Default represent Events of Default under the Notes (as defined in the
Company’s Certificate of Designations, Preferences and Rights of the Series E
Convertible Preferred Stock of Advanced Environmental Recycling Technologies,
Inc. dated March 17, 2011 (the “Certificate of Designation”)) resulting in the
occurrence of a Triggering Event (as defined in the Certificate of Designation)
under Section 5(a)(ii) of the Certificate of Designation.
You have requested that the holders of the Company’s Series E Convertible
Preferred Stock waive their right to deliver a Triggering Event Redemption
Notice (as defined in the Certificate of Designation) as a result of the
Specified Event of Default. This letter (this “Waiver”) is to advise you that
the holders of the Company’s Series E Convertible Preferred Stock hereby waive
the right to deliver a Triggering Event Redemption Notice solely as a result of
the Specified Event of Default.
This Waiver shall not (i) constitute a waiver of the right of the holders of
Series E Convertible Preferred Stock to deliver one or more Triggering Event
Redemption Notice upon the occurrence of any Triggering Event other than the
Triggering Event resulting from the Specified Event of Default and (ii)
otherwise hinder, restrict or modify the rights and remedies of the holders of
Series E Convertible Preferred Stock under the Certificate of Designation. The
holders of Series E Convertible Preferred Stock hereby reserve the right to
require strict compliance in the future with all terms and conditions of, and to
exercise any other rights or remedies provided for in, the Certificate of
Designation.
This Waiver may be executed in multiple counterparts, each of which (including
any counterpart delivered by facsimile or other electronic method of
transmission) shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.
 
 
 
H.I.G. AERT, LLC, as the holder of all of the
issued and outstanding shares of Series E
Convertible Preferred Stock
 
 
 
 
 
 
By:  
/s/ Bobby Sheth
 
 
Name:
Bobby Sheth
 
 
Title:
Authorized Signatory
 

 


Acknowledged and agreed to
as of the date first written above:
 
 
ADVANCED ENVIRONMENTAL
RECYCLING TECHNOLOGIES, INC.,
a Delaware corporation
 
 
By:       

/s/ J.R. Brian Hanna                                 



Name:    J. R. Brian Hanna
Title:      Chief Financial Officer & Principal Accounting Officer
 
 
 
 
 
 
 
Waiver (Series E Preferred)

 